Citation Nr: 0000155	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  97-20 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date prior to January 15, 1993, 
for the grant of a 10 percent disability rating for 
hemorrhoids secondary to service-connected bowel syndrome, 
including whether the unappealed rating decision of March 31, 
1978, was clearly and unmistakably erroneous in not inferring 
a claim for hemorrhoids.  


REPRESENTATION

Appellant represented by:	William A. L'Esperance, 
Attorney at law



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from May 1975 to 
October 1975 and from May 1976 to December 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which determined that entitlement to 
an effective date earlier than January 15, 1993, the date of 
receipt of a claim for service connection for hemorrhoids on 
a secondary basis was the first time service connection for 
hemorrhoids was sought and there was no basis on which to 
grant service connection for hemorrhoids on a direct basis 
since no claim had been previously filed.  


FINDINGS OF FACT

1.  The veteran did not submit any communication expressing 
an intent to apply for service connection for hemorrhoids 
until an undated communication received at the RO on 
January 15, 1993.  

2.  By rating decision dated December 15, 1995, service 
connection for hemorrhoids secondary to service-connected 
chronic bowel syndrome was granted and a 10 percent 
disability rating was assigned, effective January 15, 1993, 
the date of receipt of the veteran's initial claim.  



CONCLUSION OF LAW

The criteria for an effective date earlier than January 15, 
1993, the date of filing of an original claim for service 
connection for hemorrhoids, have not been met.  38 U.S.C.A. 
§§ 1155, 5110(a) (West 1991); 38 C.F.R. §§ 3.1(b), 3.157, 
3.400(b)(2) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record includes the veteran's service medical records.  
These records included the report of separation examination 
in September 1977, at which time the veteran specifically 
denied ever having had piles or any rectal disease.  Clinical 
examination at that time was also without reference to 
hemorrhoids.  

The service medical records disclose that the veteran was 
seen on periodic occasions during service for recurring 
abdominal pain and diarrhea.  At the time of one such visit 
in June 1977, the character of stool was described as soft 
and mushy.  He stated that for the past three weeks he had 
had streaks of blood on the stool.  Toilet paper bleeding was 
present as well.  He had rectal pain on moving his bowels.  
On rectal examination the perianal skin was described as 
normal.  Sphincter tone was also normal.  There was a tender 
cord-like area at about six o'clock and another tender area 
at 12 o'clock with him standing.  There was no stool in the 
rectal vault.  Guaiac was not done.  The prostate was normal.  
The impression was internal hemorrhoids.  He was given 
hemorrhoidal suppositories.  

In his report of medical history in conjunction with 
separation examination in September 1977, as noted above, the 
veteran denied having or ever having had piles or any rectal 
disease.  Notation was made that he had received treatment 
for functional bowel syndrome.  Clinical examination at that 
time was without reference to hemorrhoids.  

In his application for compensation benefits filed at the 
time of separation from service in December 1977, the veteran 
referred only to "bowel sendrome (sic)."  Notation was also 
made of a wisdom tooth.  

The veteran was accorded a rating examination by VA on 
March 9, 1978.  As for personal complaints, he referred to 
cramps, bleeding, and "hemrodies (sic)."  Another complaint 
was also expressed, but it is illegible.  

On examination of the digestive system, it was indicated 
there was no tenderness or rigidity.  There were no masses or 
organs palpable.  There was no reference to hemorrhoids.  The 
only diagnosis made was history of bowel syndrome, with no 
pathology noted on current examination.  

By rating decision dated on March 31, 1978, service 
connection for chronic bowel syndrome was denied.  

In a claim for disability benefits received in March 1989, 
the veteran indicated that "a germ or disease got into my 
lower intestant (sic) causing stomach disorder abnormal bowl 
(sic) movment (sic)."  No reference was made to hemorrhoids.  

In a communication dated October 5, 1989, the veteran asked 
for a "reconsideration of my claim for service-connected 
disability rating for a bowel syndrome."  He made no 
reference whatsoever to hemorrhoids.  

Of record is a report of a VA outpatient visit on 
December 19, 1989.  The veteran complained of pain in the 
lower abdomen.  Notation was made of occasional light red 
blood in the stool with diarrhea.  Notation was made that the 
blood was on the paper also.  It was indicated he likely had 
irritable bowel syndrome with significant diarrhea.  

In testimony given at a hearing at the RO in March 1990, the 
veteran made no reference whatsoever to hemorrhoids.  

In a decision dated May 15, 1991, the Board granted service 
connection for chronic bowel syndrome.  It determined that 
the March 1978 rating decision denying service connection for 
chronic bowel syndrome was not supported by the evidence of 
record and was clearly and unmistakably erroneous.  

In a statement dated May 28, 1992, the veteran indicated a 
"request to re-open my claim for my service-connected 
disability, I disagree with the VA on awarding only 
10 percent, my colon condition is more severe than 
10 percent."  Again, no reference was made to hemorrhoids.  

At the time of a hearing at the RO on January 11, 1993, the 
veteran testified primarily about the severity of his 
service-connected gastrointestinal disorder.  He listed the 
various medications he was taking and indicated that 
Preparation H for hemorrhoids were one.  

Received on January 15, 1993, was a claim for service 
connection for hemorrhoids secondary to the service-connected 
bowel syndrome.  

Analysis

The veteran and his representative essentially maintain that 
an earlier effective date for the grant of service connection 
for hemorrhoids is warranted.  It is asserted that the 
veteran had hemorrhoids during service and complained of them 
at the time of the VA examination accorded him in March 1978.  

A claim of clear and unmistakable error must be "based on...the 
law that existed at the time of the prior [RO] decision" 
being collaterally attacked.  Russell v. Principi, 3 Vet. 
App. 310 (1992).  The pertinent laws and regulations in 
effect at the time of the 1978 rating decision in question 
have remained essentially the same, and are as follows: 
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1999).  In 
pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
within a presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service has not been adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

A valid claim of clear and unmistakable error requires three 
elements:  (1) an assertion that either the correct facts, as 
they were known at the time, were not before the adjudicator, 
or that the pertinent statutory regulatory provisions were 
incorrectly applied; (2) the error must be undebatable and of 
the type that, had it not been made, the outcome of the case 
would have been manifestly different; (3) the determination 
of whether a decision contained clear and unmistakable error 
must be based on the record and law that existed at the time 
the decision was rendered.  Damrel v. Brown, 6 Vet. App. 242 
(1994); citing Russell v. Principi, 3 Vet. App. 310 (1992).  

In order to raise a valid claim of clear and unmistakable 
error, the veteran must specifically indicate what the error 
is and, unless clear on its face, he must also provide 
persuasive reasons why the decision would have been 
manifestly different but for the error.  See Fugo v. Brown, 6 
Vet. App. 40, 44 (1993), en banc review denied February 3, 
1994 (per curiam).  If the veteran fails to identify the 
specific error or fails to establish that the outcome of the 
case would have been manifestly different but for the error, 
the claim that a prior decision was based on clear and 
unmistakable error should be denied as a matter of law.  See 
Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  

More recently, the United States Court of Appeals for the 
Federal Circuit has held that a successful claim for clear 
and unmistakable error requires a showing that the error was 
outcome determinative.  Glover v. West, 185 F.3d 1328 (Fed. 
Cir. 1999). 

In this case, the basis of the veteran's claim of clear and 
unmistakable error is that the examination accorded the 
veteran by VA in March 1978 which noted the veteran's 
complaint of hemorrhoids, essentially served to raise a claim 
for service connection that the RO should have addressed.  
This claim must fail for two reasons.

First, an essential element of a claim for clear and 
unmistakable error is that there was a pending claim.  Norris 
v. West, 12 Vet. App. 413 (1999).  In Brannon v. West, 
12 Vet. App. 32 (1998), the appellant in that case contended 
that VA failed to address an "implicit" claim for secondary 
service connection.  The Court referred to prior decisions in 
which it had held that the Board was required to adjudicate 
all issues reasonably raised by a liberal reading of an 
appellant's substantive appeal (emphasis added), including 
documents and oral testimony.  However, "the Board is not 
required to anticipate a claim for a particular benefit where 
no intention to raise it was expressed.  See 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) (holding 
that the BVA is not required to do a 'prognostication' but to 
review issues reasonably raised by the substantive appeal."  
Brannon, at 12 Vet. App. 34.  

In Brannon, at 12 Vet. App. 34-35, the appellant argued that 
the Board had failed to adjudicate a claim that was 
reasonably raised by the medical evidence of record.  The 
Court held that a claim "means a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(b) (1999).  "Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by Department of 
Veterans Affairs...may be considered an informal claim.  Such 
informal claim must identify the benefit sought."  38 C.F.R. 
§ 3.155(a) (1999).  Therefore, before a VA RO or the BVA can 
adjudicate an original claim for benefits, the claimant must 
submit a written document identifying the benefit and 
expressing some intent to seek it...The mere presence of the 
medical evidence does not establish an intent on the part of 
the veteran to seek secondary service connection for the 
psychiatric condition. See, e.g., KL v.  Brown, 5 Vet. App. 
205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 
(1993); cf. at 38 C.F.R. § 3.157(b) (1999) (permitting 
certain medical reports to be accepted as an "informal claim 
for increased benefits or an informal claim to reopen.")  

In sum, the Brannon court essentially held that medical 
evidence alone cannot raise an initial claim for service 
connection.

The provisions of 38 C.F.R. § 3.156(b) (1999) state, in 
pertinent part: claim.  Once a formal claim for pension or 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt of 
one of the following will be accepted as an informal claim 
for increased benefits or an informal claim to reopen...(1) 
report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of 
outpatient treatment or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim...the provisions of 
this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  

In the instant case, the 1978 VA examination in question 
cannot be considered an "informal claim" for service 
connection for hemorrhoids under 38 C.F.R. § 3.157(b), since 
an informal claim for pension or compensation had not been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, prior to the March 1978 VA 
examination.  Alternatively, the mere fact that there were 
complaints, findings, or diagnoses pertaining to hemorrhoids 
on the March 1978 examination does not evidence an intent on 
the part of the appellant to seek service connection for 
hemorrhoids.  See Brannon; and 38 C.F.R. § 3.155(a) (1999).  
Thus, the unappealed rating decision of April 1978 was not 
clearly and unmistakably erroneous in not inferring a claim 
for service connection for hemorrhoids, since there was no 
"claim" to infer.  38 C.F.R. §§ 3.105(a), 3.155(a); Brannon.  

Even if the 1978 examination could be seen as a claim for 
service connection, the failure to adjudicate that claim 
would not constitute clear and unmistakable error.  At the 
time of the examination there was no competent evidence of 
record showing current hemorrhoids, and even if there were 
such evidence, there was no competent evidence of a nexus 
between current hemorrhoids and service.  Thus, even if there 
had been a claim in 1978, it does not follow that the claim 
would unbeatably have resulted in a grant of service 
connection.  The alleged error was not outcome determinative.

Under 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(b)(2), the 
effective date of an award of direct service connection shall 
be the "day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later."  

By rating decision dated in December 1995, the RO granted 
service connection for hemorrhoids and assigned an effective 
date of January 15, 1993.  The Board finds that the veteran 
did not submit any communication expressing an intent to 
apply for service connection for hemorrhoids until 
January 15, 1993.  In that communication he indicated he was 
seeking secondary service connection for hemorrhoids.  This 
is the earliest communication received by VA from the veteran 
expressing an intent to apply for service connection for 
hemorrhoids.  Accordingly, January 15, 1993, date of receipt 
of the original claim, shall be the effective date of award 
of service connection for hemorrhoids.

An effective date earlier than January 15, 1993, date of 
receipt of the original claim, is not warranted, since the 
original claim for hemorrhoids was not filed within one year 
after military service.  See 38 C.F.R. § 3.400(b)(2), which 
is cited in the preceding paragraph.  

To avoid confusion, in a case such as this one, where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the BVA terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Cf. Fed. R. Civ. P. 12(b)(6) ("failure to state a claim 
upon which relief can be granted").  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also Giancaterino v. Brown, 7 Vet. 
App. 555, 561 (1995) (construing Sabonis, supra). 


ORDER

An effective date earlier than January 15, 1993, for service 
connection for hemorrhoids is denied and the unappealed 
rating decision of March 31, 1978, was not clearly and 
unmistakably erroneous in not inferring a claim for service 
connection for hemorrhoids.  




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

